Court of Appeals

                                                                                   FEB 2 7 2015
                          FIFTH COURT OFAPPEALS TEXAS
                                    DALLAS DIVISION                                 Lisa Matz
                                                                                 Clerk, 5th District


Sheik Tehuti                                                   Case No. 5-14-00126-CV
Beneficiary


TRANS-ATLAS FINANCIAL
CYRUS RAOUFPUR


RE: Deposit of Surety Copyright


                     MOTION FOR COURT ORDER FOR DEPOSIT

        Attached documents for Dallas County Clerk Trust Division motion for deposit, this
court order is to deposit to the Registry Court on behalf for the condemnation of the
property ofSheikTehuti doing business as Silo Stables from a Dallas County Civil Court Case
JP-1-1 No. JE-1350970E. The Deposit is registered by court order and jurat of a Texas
Notarythe property owner Sheik Tehuti had a lien that has equityannexedto the property
for the value of $12,996,400.00 this order annexed to the controllers office shall be
deposited for collection against Cyrus Raoufpur dba Trans Atlas a California private
financial institution. All fees, court cost and administrative fees shall be paid and funded
from payment ofthe mechanics lien. All other funds shall be donated to non-profit
organizations as attached.

Previous letter had no signature.

UCC Security Lien - File# 13-00078359
Federal Copyright - File# 1-2094840961
Common Law
Mechanic Lien - File# 201300025307
Deposit Court Registry
Dallas County Treasury
United States Treasury Bond - File# RB994765367US
Surety Bond
Order of Deposit


                                                Appointed Trustee Judge Mary Murphy



                                                          ( SheikTehuti, Beneficiary
                                                               All Rights Reserved
                                         JURAT

State of Texas   )
                 ) ACKNOWLEDGEMENT
County of Dallas )
Before me, Jacqueline Smith Cortez, on this day personally appeared Sheik Tehuti to
be the person whose name is subscribed to the foregoing instrurnent was
acknowledged tome. Given under my hand seal ofoffice this-?2_ day ofFebruary
2015.


           j/jt++ Jh^juX^J^jy^r
Jacqueline Smith Cortez, Notary Public             mli%i JACQUELINE SMITH CORTEZ
My commission expires: February 6, 2017             :Afe1 No,arV Public. State of Texas
                                                    |Sf          vCommission Expires
                                                    '••""-•^     February 06, 2017
                         FIFTH COURT OFAPPEALS TEXAS
                                DALLAS DIVISION


Sheik Tehuti                                            Case No. 5-14-00126-CV
Beneficiary


TRANS-ATLAS FINANCIAL
CYRUS RAOUFPUR


RE: Court of Appeals Number: 05-14-00126-CV
    Trial Court Case Number: CC-13-06496-C


                           MOTION FOR COURT ORDER
                          JUDICIAL ORDER FOR DEPOSIT

                                  Order for Deposit

(Deposit Exhibit A)

Court Registry: 05-14-00126-CV, CC-13-06496-C
STATE OF TEXAS, County Record File No: 201300025307
Common Law Mechanics Lien value $12,996,400.00.
Grantor/Beneficiary: Sheik Tehuti doing business as Silo Stables
EIN: XX-XXXXXXX, IMF No: SS XXX-XX-XXXX, IMF Acct. No:
United States Treasury No: RB994765367US

UCC Lien No: 13-00078359

United States Register Copyright No: 1-2094584141
Amend Article 9 Surety Interest

Federal Law Provides Recordation of SecurityAgreement&Copyright SECT. 205(a)
ofTitlel7oftheU.S.Code

Annex, Common Law Lien deposit for the interest bearing account for the United
States District Court.

All taxes, court fees, and administrative fees for collection bygrantor and
beneficiary have approved for distribution and all twelve million dollars shall be
donated to non-profits, hospitals, community programs and religious organizations.
 Approved by Seared Party, andBeneficiary
                      J.^^icLZ..
Trustees:
   1) Chief Justice Wright
   2) Justice Myers
   3) Justice Evans
   4) Court Registry Trust Carolyn Griffin
   5) Dallas County Treasurer Pauline Medrano

Payment shall made to the following:
   1) Shiners Hospital             1 million dollars
   2) Cooks Hospital                1 million dollars
   3) St. Judes Hospital             1 million dollars
   4) Dallas Childrens Hospital      1 million dollars
   5) Justice Seekers (Rev. Peter Johnson)    $500,000
   6) Stepping Stone School          $500,000
   7) Radical Faith Ministries (Min. Curika Washington)           $500,000
   8) Fahamme Nation of Nations               $500,000
   9) Force of Faith Rhema Ministry (Pastor Floyd Scott)           $500,000
   10) Highland Hills Productions             $500,000
   11) Concern Citizens Counsel                $500,000
   12) LYNC Transportation                     $500,000
   13) GenerationXFactor Foundation           $500,000

For a total sum of: 8,500,000.000
Trustee: Court Registry
Trustee: Tax Court
Trustee: Dallas County Treasury

                                           Appointed Trustee Judge Mary Murphy


                                                                          S-
                                                         Sheik Tehuti, Beneficiary
                                                           All Rights Reserved
                                        JURAT

State of Texas       )
                 ) ACKNOWLEDGEMENT
County of Dallas )
Before me, Jacqueline Smith Cortez, on this day personally appeared Sheik Tehuti to
be the person whose name is subscribed to the foregoing instrument was
acknowledged to me. Given under my hand seal of office this JSl^ay of February
2015.



 facqutfine Smith Cortez, Notary Public                  r>$">. JACQUELINE SMITH CORTEZ
 My commission expires: February6, 2017                  I 4tK%& Notary Public, State of Texas
                                                                      My Commission Expires
                                                                       February 06, 2017
 fo&   D^o^/4




EXHIBIT


        A
                                                                    201300025307
STATE OF TEXAS
                                                                       HLAFF   1/5

COUNTY OF DALLAS




SILO STABLES UNINCORPORATED                         §
                                                    §
                                                    §
                                                    §
                                                    §
                                                    §
TRANS-ATLAS FINANCIAL INC.                          §
Cyrus Raoufpur, CEO                                 §


                               MECHANIC'S LIEN

COMES NOW, NOTICE is hereby given that this Common Law Lien Claim isbeing
filed in good faith as a legal At-Law-Claim (as distinguished firm an equitable or
statutory claim) upon and Trans-Atlas Financial, Inc. and also out ofreal property
commonly known as the house and lot at: SILO STABLES, 3915 CEDARDALE
ROAD, DALLAS, TEXAS 75241 with the following description:

       Being a5.049 acre tract ofland situated in the GEORGE FLOYD
       SURVEY, ABSTRACT No. 463, Dallas County, Texas and being
        more particularly described on Exhibit A attached hereto and
        made a part hereof for all purposes.

                                   SILO STABLES

CONSTRUCTION OF RIDING ARENA AND DIRT FILL IN FENCE +GATE;
$30,000.00 DRIVEWAY ENTRANCE +PARKING LOT EXIT; FILL IN
TRACTOR WORK ROAD BASE ASPHALT $200,000.00 INSTALL PARKING
BLOCKS GIVEN 35 X30 EACH TOTAL $1,050.00 INSTALL ELECTRICAL
WmE AND WIRED THIRTY ONE STALLS 12X14 $400.00 EACH TWENTY
ONE EXTERIOR POLE LIGHTS $250.00 EACH INSTALL OBELISK
FOUNTAIN $8,000.00 INSTALL FENCE AT OFFICE $4,000.00; BUILD»
 KITHCEN $40,000.00 OFFICE A$30,000.00 OFFICE B$30,000.00 BATHROOM 1
 $25,000.00 BATHROOM 2$32,000.00 CONFERENCE ROOM $4^;M ?,ATI°
 $15,000.00 BUILD PATRON STONE $20,000.00 INSTALL PATIO"COVER
 $2,000.00 INSTALL SIDEWALK AT OFFICE AT BARN $^^STALL
 WASH RACK ONE $32,000.00 INSTALL WASH RACK $30,000.00 TACK ROOM
 15 TOTAL $5,000,00 EACH UTILITY ROOM EQUIPMENT $20,000.00 TACK
REPAIR SHOP $15,000.00 TACK + SHINE REPAIR $20,000.00 INSTALL FENCE
AROUND PROPERTY $5,000.00 INSTALL TRAINING ARENA $15,000.00
INSTALL PLUMBING + SEPTIC TANK $20,000.00 INSTALL WIRING UNDER
GROUND CABLE FROM SUPPLY $8,000.00 LANDSCAPING SAWDOWN
TREES FLOWERS BEDS AND MAINTENANCE $40,000.00 TOTAL
$12,996,400.00.

        PERSONAL PROPERTY: This claim shall operate in the nature of a "security"
for the repair, maintenance, and improvements of the herein described property,
performance of obligations related to property of all kinds. This claim is made pursuant
to decisions of the United States Supreme Court.
This Common Law Lien is dischargeable only by SILO STABLES, Secured Party, or by
a CommonLaw Jury in a Court of CommonLaw and according to the rules of Common
Law, It is not otherwise dischargeable for OneHundred (100) years, and cannotbe
extinguished due to thedeath of SILO STABLES Secured Party, or by SILO STABLES
Secured Party's heirs, assigns, orexecutors. This Common Law Lien is for
repairs/maintenance and improvements related to said SILO STABLES Secured Party,
and performance ofduty related to all other assets beginning 05-15-2011 the amount of
$12,996,400.00 lawful money ofthe United States DOLLAR being described inthe 1792
US Coinages Acts as371,25 grains offine silver, orthe equivalent ofGold, notes or
other instruments acceptable to SILO STABLES. (Emphasis added).
        The failure, refusal, orneglect ofThird Party Attorney(s) to demand, by all
prudent means, that the Sheriffofthe is County convene aCommon Law Jury to hear this
action within ninety (90) days from the date offiling ofthis instrument will be deemed as
prima facia evidence ofan admission of"waiver" to all rights on the property described
herein. (Neglect; to give reasons on the record for arefusal to call said court has been
held a"Waiver"); (see law express and implied in (1 Campd. 410 n., 7Ind. 21).
(Emphasis added).
        Common Law Lien definition: One known to orgranted by the common law, as
distinguished from statutory, equitable and maritime liens; also one arising by implication
of law, as distinguished from one created by the agreement ofthe parties. It is aright
extend to aperson to retain that which is in his possession belonging to another, until the
demand or charge ofthe person in possession is paid or satisfied. (Whiteside v. Rocky
Mountain Fuel Co., CCA. Colo. 101 F.2d 765,769). (Emhasis added). Black's Law
 Dictionary 6th Edition.
          11 USUC (101), Paragraph (27) (310 defines "lien". The definition is new and
 very broad. Alien is defined as acharge against or interest in property to secure payment
 ofdebt or performance ofan obligation. It incudes inchoate lien; in general, the concept
 of lien is divided into three (3) kinds of liens: judicial liens, security interests, and
 statutory liens. These three (3) categories are mutually exclusive and are exhaustive
 except for certain Common Law Liens.
         This Common Law Lien supersedes Mortgage Lien, Les Pendens Liens and Liens
 of any otherkind.
        This is a suit or action at Common Law and the value in controversy exceed
twenty (20) dollars. The controversy is not confined to the question of Title to Property
or in relation to other property, but SILO STSBLES Secured Party's Common Law
Claim for the repair/maintenance and improvements to the herein describedproperty,and
obligations of duties, wherein the SILO STABLES Secured Party demands that said
controversy be determined by Common Law Jury in a Court if Common Law and
according to the Rules of Gunroom Law.

        SILO STABLES Secured Party has been filed with the Office ofthe Secretary of
State, State of Texas. UCC-1 Financial Statement Filing No. 08-0036569825.


Workon property beganon or aboutthe 26thday of December 2004.

Work was substantially completedon the 25th day of July 2011.

                                             Sincerely, with all rights reserved.
                                             SHEIK TEHUTI
                                             By: SheikTehuti, Secured party



                                NOTARY'S STATEMENT


State of Texas
                                             )
County of Dallas       )

        On this day personally appeared Sheik Tehuti, who having first been sworn,
acknowledged the foregoingbefore me.



                                       '/.UJzJUj ,Jr^o^C un-J^
                              Jacqueline Smith Cortez, NOTARY PUBLIC



                                                   *v:--T-.y^ ^.GUEUNE SMITH CORTFZ
                                                   I Mfcr': ! Norary Public, State ofTexas
                                                    -.^••fr.-Jv/   MV Commission c>.oires
                                                 l\ '^$$^            Febfiory 06, 2013
                                                                                                                         201000200479

                 509 MAIN ST, SUITE 200
                 DALLAS, TX 75202
                                                            ASSUMED NAME RECORDS
                        CERTIFICATE OFOWNERSHIP FORUNINCORPORATED BUSINESS OR PROFESSION
                     pws*MtoTidt5.pUSl(a)cfthtTawBiuiM3smdC<>MMrc*Cak,Ctr^^
                        „     .        it J 10years dta^tg
                                                     "     which the
                                                         r^hich  the assumednamewill
                                                                     assumedname will be
                                                                                      be used^,
                                                                                         used         ^i        ^                 1^
                                                                                                                                  '

                                                                                                                                 j£s*~>
    1.
                       N.m* under
                       Name muter which
                                  which Business «r Professional Service/frill be conducted (Fta* Primer Type).
                                                       Sessional Sei

    2.
                                                                                                       State /JAAlJW           2Z-O.VJ
            Business Address

     3.
          The period, not to exceed (10) years, during which the assumed name will be used is                   years.
     4.
          The Business or Professional Service under this Assumed Name will be conducted as a: ov-e
                     Name
                                                          Street
                                                          oweei
                                                                                     City
                                                                                     ~"'
                                                                                                        State            Zip



                                                 fay //> "«??''' SfatWLu s^j,^
            —-.               A                —75—, t,a o (////)
             —        7-—         '—                                            Signature
              Signature

                                                                                Signature
              Signature
Filed and Recorded
Official Public Records
John F Warren, County Clerk                                                  THE STATE OF TEXAS, COUNTY OF DALLAS
Dallas County TEXAS
08/06/2010 10:21:58 OM
                                                                                BEFORE ME, THE UNDERSIGNEDAIJT^RITY,
$16.00
                                                                               on this day personally appeared.*? Filed and Recorded
Official Public Records
John F. Warren, County Clerk
Dallas County, TEXAS
01/25/2013 04:08:25 PM
$28.00




                               201300025307